RILEY, Judge,
dissenting.
I respectfully dissent. As a matter of law, the trial court correctly determined that the "carrying for a fee" exclusion did not apply *214when the policy expressly covered a "shared-expense car pool." Larry Ramsey was participating in a "shared-expense car pool" and was not "carrying passengers for a fee." The term in the instant case, "shared-expense car pool," is undefined and should be interpreted according to the plain meaning of the terms and the intent of the contracting parties. See, Peterson v. Universal Fire and Casualty Insurance (1991), Ind.App., 572 N.E.2d 1309, 1311. The plain meaning of "shared expense car pool" is simply that the passengers contribute to the expense of sharing transportation to their place of employment. There is nothing in the policy to suggest that they must proportionally allocate the expenses.
An insurer bears the burden of denying coverage through a policy exclusion. An insurer may limit liability only if the exclusion is plainly expressed in the insurance contract. Asbury v. Indiana Union Mutual Ins. Co. (1982), Ind.App., 441 N.E.2d 232, 236. (An insurance contract should not be interpreted to remove from coverage a risk against which an insured intended to protect himself or herself).
It is true that Martin v. Rivera (1989), Ind.App., 545 N.E.2d 32, addresses the issue of "carrying for a fee" definition and the court uses four factors to decide what that term means. However, the insurance policy in the Martin case had no provision exempting a "shared-expense car pool" from the "carrying for a fee" exclusion. The Martin case does not define a "shared-expense car pool" and we can easily distinguish the facts in Martin from the facts before us. The driver in Martin was in the business of providing bus service to paying passengers on a daily basis. The vehicle made trips as necessary to provide transportation to interested payers and the driver did not work with any of the passengers he carried. The driver in this case, Larry Ramsey, did not solicit the public for passengers and the van was not used for profit or for a commercial purpose. The passengers were engaged in a common enterprise because they had the same destination and a common employer. See General Accident Insurance Company v. Gonzales (N.D.Ind.1995), 877 F.Supp. 463.
I would affirm the decision of the trial court and enter summary judgment in favor of the appellees.